    Case: 1:18-cv-06420 Document #: 14-1 Filed: 01/24/19 Page 1 of 2 PageID #:40



                                             Sprint
                                             Fran Danner
                                             Corporate Security, Subpoena Specialist
                                             Mailstop KSOPHM0206
                                             6480 Sprint Parkway
                                             Overland Park, KS 66251
                                             Phone: 913-315-4482 Fax: 816-600-3161
                                             Email: Fran.Danner@sprint.com
                                             Toll Free: 800-877-7330

01/10/2019

Taxiarchis Hatzidimitriadis
Sulaiman Law Group, LTD
2500 South Highland Avenue, Suite 200
Lombard, IL 60148

Sprint Case Number: 2018-251731
Court Case Number: 1:18-cv-06420, Clarissa Perez vs GMA Investments, et al

Dear Taxiarchis Hatzidimitriadis,

Pursuant to the above-referenced case, I am enclosing records for the requested time period associated
with the following:

************************************************************************
Request Type:       Call Records
Date Range:         01/01/2018 to 12/11/2018
Subject Number:     773-    -0693

Comments:

One call report is enclosed. Records were searched for the complete date range listed above.
Our records indicate this cell phone number was serviced by T-Mobile from 01/01/18 to 07/02/18.

The attached call detail records are provided in what we call a “CDMA Call Detail Report,” which
includes all billable and completed incoming, outgoing and routed calls except those made or received
while roaming. A guide to reading CDMA Reports is included for your convenience.

************************************************************************

Please use the contact information listed above for any questions or further inquiries regarding this
request.

Sincerely,
Fran Danner
Subpoena Compliance
Sprint Corporate Security
Fran.Danner@sprint.com
    Case: 1:18-cv-06420 Document #: 14-1 Filed: 01/24/19 Page 2 of 2 PageID #:41



Enclosures

*Notice: If the records contained in the attached package are utilized in trial proceedings, and if you
require a records custodian for authentication, be advised Sprint does not have local representatives.
Sprint's Trial Team is located at our Corporate Headquarters in Overland Park, Kansas.     You will need
to contact the Trial Team at CSTrialTeam@Sprint.com or call our office at 800-877-7330. Our office
will require at least two-weeks notice in addition to pre-paid travel arrangements by your office.

This letter and any files transmitted with it are confidential and intended solely for the use of the
individual or entity to whom they are addressed. If you have received this correspondence in error,
please notify Sprint Legal Compliance immediately at 1-800-877-7330. This letter contains confidential
information and is intended only for the individual named. If you are not the named addressee, you
should not disseminate, distribute or copy this information. Please notify the sender immediately, and
delete this data from your system. If you are not the intended recipient, you are notified that
disclosing, copying, distributing, or taking any action in reliance on the contents of this information is
strictly prohibited.
